DETAILED ACTION
Applicants’ arguments, filed 11 January 2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election by Original Presentation
Newly submitted claims 29-30 and 32 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Newly added claims 29-30 and 32 are drawn to a hardenable multi-part acrylic composition rather than a coated acrylic polymer bead. The hardenable multi-part acrylic composition is a non-elected species; see page 5 of the restriction requirement mailed on 6 August 2021 and applicant’s response to the restriction requirement on 18 October 2021.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 29-30 and 32 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.


Status of Claims
Claims 1-32 are pending.
Claims 6-9, 13, 17-26, 29-30, and 32 are withdrawn from consideration.
Claims 1-5, 10-12, 14-16, 27-28, and 31 are subject to substantive examination.


Claim Rejections - 35 USC § 103 – Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 

Claims 1-5, 10-12, 14-16, 27-28, and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chisholm et al. (WO 2015/044688 A1).
Chisholm et al. (hereafter referred to as Chisholm) is drawn to a hardenable multi-part acrylic composition, as of Chisholm, title and abstract. 
As to claim 1, the preamble of the claim requires coated acrylic polymer beads. Chisholm teaches acrylic polymer beads, as of Chisholm, page 8 lines 19-21. Chisholm teaches core/shell particles as of at least page 14 line 32 to page 15 line 13, wherein the shell is understood to be a coating.
As to part (a) of claim 1, the claim requires an acrylic bead core polymer with a specific glass transition temperature range and having been produced by suspension polymerization. Chisholm teaches acrylic bead polymer particles on page 7 lines 20-22. Chisholm provides a teaching regarding the glass transition temperature as of page 17, lines 20-26, reproduced below.

    PNG
    media_image1.png
    281
    1056
    media_image1.png
    Greyscale

Chisholm provides the following teaching regarding the outlet temperature, as of Chisholm, page 34, lines 28-33, reproduced below.

    PNG
    media_image2.png
    262
    1034
    media_image2.png
    Greyscale

As such, if the outlet temperature is not more than 15°C above, the glass transition temperature, then an 80°C outlet temperature would have resulted in about glass transition temperature of about 65°C approaching 80°C. This overlaps with the claimed range of at least 70°C. While the prior art does not disclose the exact claimed values, but does overlap: in such instances even a slight overlap in range establishes a prima facie case of obviousness. See MPEP 2144.05(I).
As to claim 1, part (i) of the claim requires a core produced by suspension polymerization. Chisholm also teaches suspension polymerization, as of page 4, lines 10-15, reproduced below.

    PNG
    media_image3.png
    234
    1052
    media_image3.png
    Greyscale

As to part (ii) of claim 1, this requires emulsion polymerized acrylic microparticles at least partially coating the surface of the acrylic bead. Chisholm teaches acrylic emulsion polymerized microparticles present in addition to the beads, as of Chisholm, page 10 line 32 through page 11 line 9.
As to claim 1, Chisholm appears to teach both the suspension polymerized beads as well as the emulsion polymerized microparticles, but these do not appear to be present together in the same embodiment. The prior art is not anticipatory insofar as these combinations must be selected from various lists/locations in the reference. It would have been obvious, however, to make the combination since each component is taught as being useful in making the compositions of the prior art. Since this modification of the prior art represents nothing more than “the predictable use of prior art elements according to their established functions” a prima facie case of obviousness exists. See KSR v.  Teleflex, 82 USPQ2d 1385, 1396 (2007). See also Ex parte Perrier, Appeal 2012-003888 (PTAB (2014)) (USSN 11/174,414) (applying the KSR standard of obviousness to selection of xanthan polymer and chloride of sebacic acid as polymer and crosslinker for forming prior art polymer networks since “this combination is merely a predictable used of prior art elements according to their established functions” – see fifth page of the decision).

As to claim 2, this is a second independent claim. This claim differs from claim 1 in that it does not require the glass transition temperature in part (a) that was recited by claim 1. However, claim 2 recites that the emulsion polymerized acrylic microparticles form a porous coalesced network. This is taught at least by Chisholm, page 16, lines 1-10, reproduced below.

    PNG
    media_image4.png
    343
    1024
    media_image4.png
    Greyscale

Chisholm also teaches the language “a network of coalesced emulsion polymerized microparticles” on page 14 line 15.

As to claim 4, this claim further modifies claim 3 to recite a specific glass transition temperature. This claim is rejected for essentially the same reason that claim 1 is rejected.
As to claim 5, as best understood by the examiner, the entirety or close to the entirety of the core surface is coated. This determination is made in view of Chisholm, page 17, lines 7-9, reproduced below.

    PNG
    media_image5.png
    157
    1049
    media_image5.png
    Greyscale

As to claim 10, the composition of Chisholm comprises a solid first part, as of Chisholm, abstract.
As to claim 11-12, Chisholm teaches particles sized from 0.01 µm to 30 µm, as of Chisholm, page 6, lines 10-17, reproduced below.

    PNG
    media_image6.png
    329
    1036
    media_image6.png
    Greyscale

This particle size range overlaps with both the particle size range of claim 11 and that of claim 12. While the prior art does not disclose the exact claimed values, but does prima facie case of obviousness. See MPEP 2144.05(I).
As to claim 14, Chisholm teaches the following on page 18 lines 26-34, reproduced below.

    PNG
    media_image7.png
    349
    1044
    media_image7.png
    Greyscale

The above-reproduced ratios appear to overlap with the claimed ratio. While the prior art does not disclose the exact claimed values, but does overlap: in such instances even a slight overlap in range establishes a prima facie case of obviousness. See MPEP 2144.05(I).
As to claims 15-16, Chisholm teaches the following polymers, as of Chisholm, page 26, last paragraph, reproduced below.

    PNG
    media_image8.png
    634
    1056
    media_image8.png
    Greyscale

The above-reproduced homopolymer of methyl methacrylate appears to read on the requirements of claims 15-16.
As to claims 27-28, these claims require a microporus coalesced network. Chisholm teaches this as of Chisholm, page 16, lines 1-10, reproduced in the rejection of claim 1 above.
As to claim 32, the claim requires styrene or methyl acrylate. Chisholm teaches both polymers as of the last paragraph of page 26, relevant text reproduced below.

    PNG
    media_image9.png
    510
    1044
    media_image9.png
    Greyscale

As such, Chisholm is understood to teach the required polymers.


Response to Arguments Regarding Obviousness Rejections
Applicant has presented arguments regarding the previously applied rejection, as of the applicant’s response on 11 January 2021 (hereafter referred to as applicant’s response). These arguments are addressed below.
Applicant has provided arguments regarding alleged unexpected results, as of applicant’s response, pages 8-9. Applicant has reproduced a table from the instant specification on page 9 of applicant’s response, which is reproduced below.

    PNG
    media_image10.png
    195
    604
    media_image10.png
    Greyscale

This table is alleged to show that the claimed invention has a reduced dough time as well as improved work times as compared with the comparative examples.
As an initial matter, the examiner does not dispute the practical utility of a shortened dough time and an increased work time. In the case of a hardenable composition, the increased work time allows a surgeon more time to manipulate the material before the composition prior to hardening. See page 2, top paragraph of the instant specification. Decreased dough time appears beneficial because a surgeon cannot work with and shape the hardenable composition until the dough time has passed; therefore, the dough time takes away from the time which the surgeon has to work with the material. As such, shorter dough time is desirable; see page 3, lines 5-9 of the instant specification.
As such, the relevant question to be considered from the perspective of evaluation of unexpected results is whether the claimed invention actually has a statistically significant shorter dough time and longer work time as compared with the prior art. With regard to dough time, Chisholm that the art prior to Chisholm has a dough time of 4 minutes to 10 minutes, as of Chisholm, page 2 lines 8-11, relevant text reproduced below.

    PNG
    media_image11.png
    265
    1043
    media_image11.png
    Greyscale

Otherwise, it does not appear to be clear as to what the dough time of the composition of Chisholm actually is. The concept of work time is also taught by Chisholm, as of the above-reproduced text; however, Chisholm does not appear to teach what the work time of the composition actually is.
In order to overcome a prima facie case of obviousness, applicant must compare the claimed invention to the closest subject matter that actually exists in the prior art. See MPEP 716.02(e). The examiner takes the position that this comparison appears to have successfully been completed. This is because applicant compared the claimed invention, which comprises parts (a) and (b) of claim 1, against a comparative example, wherein said comparative example comprises part (a) of claim 1 in the absence of part (b) of claim 1.
In order to overcome a prima facie case of obviousness based upon unexpected results, applicant must show greater than expected results of both statistical and practical significance. See MPEP 716.02(a) and 716.02(b). In this case, the practical significance of reduced dough time and increased work time has been made clear in applicant’s response, in the instant application, and in the prior art. Furthermore, the examiner agrees that applicant has presented results which show improved results. Nevertheless, various embodiments in the instant specification comprising both the core (a) and the coating (b) do not appear to have improved results as compared with the 

    PNG
    media_image10.png
    195
    604
    media_image10.png
    Greyscale

Example 9 in the above-reproduced table has a dough time of 8 minutes, which does not appear to be improved over the dough times taught by Chisholm. However, Example 10 in the above-reproduced table has a dough time of 1 minute 30 seconds, which does appear to be improved over the dough times taught by Chisholm. 
In a similar vein, table 1 on pages 29-30 of the instant application is reproduced below.

    PNG
    media_image12.png
    311
    849
    media_image12.png
    Greyscale


In order to obtain a patent based upon unexpected results, the results presented by applicant must be commensurate in scope with the claimed invention. See MPEP 716.02(d). In this case, the results presented are not commensurate with the claims because various embodiments having results that are undesirable due to a dough time that is no shorter than that in the prior art are within the claim scope. This has been explained as of the analysis above.
Applicant then argues that Chisholm does not teach a second population of particles coating the first population of particles, as of applicant’s response, page 9, last full paragraph and paragraph bridging pages 9-10. On page 10, first full paragraph, applicant argues that one of ordinary skill in the art would have understood that combining two particles together in a mixture so that they are incidentally touching is not the art recognized definition of a first particle at least partially coating a second particle.
The examiner disagrees with this argument. In the instant invention, applicant appears to combine the core particles (a) with the emulsion polymer particles (b), as of the instant specification, page 28, Example 1, reproduced below.

    PNG
    media_image13.png
    498
    704
    media_image13.png
    Greyscale

In the above-reproduced paragraph, applicant appears to have combined the core particles with the emulsion polymer particles. As such, what the examiner has proposed in the applied rejection; namely, combining core particles with emulsion polymer particles, appears to represent what applicant has done in the instant specification. Therefore, the skilled artisan would have expected that the at least partial coating that would have occurred based upon combining separate elements in Chisholm would have resulted in the composition of the instant application.
Furthermore, the examiner disagrees with applicant that combining two particles together in a mixture so that they are incidentally touching is not the art recognized definition of a first particle at least partially coating a second particle. This is because the claimed subject matter is drawn to emulsion particles that are at least partially 
Applicant then makes an arguing regarding the porous coalesced network, as required by instant claim 2, as of applicant’s response, page 10, first full paragraph. This argument is not persuasive because Chisholm teaches this feature, as of page 16 lines 20-30.


Non-Statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-32 of U.S. Patent No. 10,155,066. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reasons.

Conflicting claim 1 recites a first and second sub-population of acrylic beads. Conflicting claim 1 recites that the first sub-population of beads that is produced by suspension polymerization. Conflicting claims 12-14 recite a second sub-population of beads produced by emulsion polymerization. Conflicting claim 13 recites a network of coalesced emulsion polymerized microparticles.
The instant and conflicting claims differ at least because the conflicting claims recite a radiopacifying agent, which is not recited by instant claim 2. Nevertheless, as best understood by the examiner, the subject matter of claim 13 appears to effectively anticipate that of claim 2. This appears to result in a prima facie case of anticipatory-type non-statutory double patenting.


Claims 1-5, 10-12, 14-16, 27-28, and 31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-32 of U.S. Patent No. 10,155,066 in view of Chisholm et al. (WO 2015/044688 A1).
Instant claim 2 is drawn to coated acrylic polymer beads. These comprise a core produced by suspension polymerization and emulsion polymerized microparticles that at least partially coat the surface of the beads. The claims also recite a porous coalesced 
Conflicting claim 1 recites a first and second sub-population of acrylic beads. Conflicting claim 1 recites that the first sub-population of beads that is produced by suspension polymerization. Conflicting claims 12-14 recite a second sub-population of beads produced by emulsion polymerization. Conflicting claim 13 recites a network of coalesced emulsion polymerized microparticles.
The conflicting claims do not recite the glass transition temperature range required by instant claim 1.
Chisholm teaches core/shell particles as of at least page 14 line 32 to page 15 line 13, wherein the shell is understood to be a coating. Chisholm teaches acrylic bead polymer particles on page 7 lines 20-22. Chisholm teaches suspension polymerization, as of page 4, lines 10-15. Chisholm teaches that the outlet temperature is no more than 15°C above the glass transition temperature, as of page 17, lines 20-26. Chisholm teaches an outlet temperature of 80°C page 34, lines 28-33. As such, if the outlet temperature is not more than 15°C above, the glass transition temperature, then an 80°C outlet temperature would have resulted in about glass transition temperature of about 65°C approaching 80°C. Chisholm, teaches coalesced particles on page 16, lines 1-10.
It would have been prima facie obvious for one of ordinary skill in the art to have modified the particles of the conflicting claims to have had the glass transition temperature of Chisholm. The conflicting claims are drawn to a combination of acrylate particles. However, the conflicting claims are silent as to the glass transition .


Claims 1-5, 10-12, 14-16, 27-28, and 31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,022,307 in view of Chisholm et al. (WO 2015/044688 A1).
Instant claim 2 is drawn to coated acrylic polymer beads. These comprise a core produced by suspension polymerization and emulsion polymerized microparticles that at least partially coat the surface of the beads. The claims also recite a porous coalesced network. Instant claim 1 requires that the acrylic bead polymer core prepared by suspension polymerization has a particular glass transition temperature range.
Conflicting claim 17 is drawn to a two part acrylic particle composition. One type of acrylic particle is beads, as of conflicting claim 8. The conflicting claims also recite emulsion polymerized acrylic polymer particles in conflicting claim 2.

Chisholm teaches core/shell particles as of at least page 14 line 32 to page 15 line 13, wherein the shell is understood to be a coating. Chisholm teaches acrylic bead polymer particles on page 7 lines 20-22. Chisholm teaches suspension polymerization, as of page 4, lines 10-15. Chisholm teaches that the outlet temperature is no more than 15°C above the glass transition temperature, as of page 17, lines 20-26. Chisholm teaches an outlet temperature of 80°C page 34, lines 28-33. As such, if the outlet temperature is not more than 15°C above, the glass transition temperature, then an 80°C outlet temperature would have resulted in about glass transition temperature of about 65°C approaching 80°C. Chisholm, teaches coalesced particles on page 16, lines 1-10.
It would have been prima facie obvious for one of ordinary skill in the art to have modified the particles of the conflicting claims to have had the glass transition temperature of Chisholm. The conflicting claims are drawn to a combination of acrylate particles. However, the conflicting claims are silent as to the glass transition temperature of the particles. Chisholm teaches particles with a glass transition temperature in the range of about 65-80°C, according to the examiner’s calculation based upon the teachings of Chisholm. As such, the skilled artisan would have been motivated to have formulated the particles of the conflicting claims to have had the glass transition temperature taught by Chisholm as this glass transition temperature is predictably suitable for acrylate containing particles with a reasonable expectation of success. Applying a known technique (making a particle with a glass transition .


Claims 1-5, 10-12, 14-16, 27-28, and 31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-42 of U.S. Patent No. 10,149,919 in view of Chisholm et al. (WO 2015/044688 A1).
Instant claim 2 is drawn to coated acrylic polymer beads. These comprise a core produced by suspension polymerization and emulsion polymerized microparticles that at least partially coat the surface of the beads. The claims also recite a porous coalesced network. Instant claim 1 requires that the acrylic bead polymer core prepared by suspension polymerization has a particular glass transition temperature range.
Conflicting claim 9 is drawn to a composition comprising acrylic polymer particle beads. Conflicting claim 15 recites two or more bead populations, and conflicting claim 13 recites emulsion particles. Conflicting claims 2 and 15 require two or more sub-populations of acrylic particles.
The conflicting claims do not recite the glass transition temperature range required by instant claim 1.
Chisholm teaches core/shell particles as of at least page 14 line 32 to page 15 line 13, wherein the shell is understood to be a coating. Chisholm teaches acrylic bead polymer particles on page 7 lines 20-22. Chisholm teaches suspension polymerization, as of page 4, lines 10-15. Chisholm teaches that the outlet temperature is no more than 
It would have been prima facie obvious for one of ordinary skill in the art to have modified the particles of the conflicting claims to have had the glass transition temperature of Chisholm. The conflicting claims are drawn to a combination of acrylate particles. However, the conflicting claims are silent as to the glass transition temperature of the particles. Chisholm teaches particles with a glass transition temperature in the range of about 65-80°C, according to the examiner’s calculation based upon the teachings of Chisholm. As such, the skilled artisan would have been motivated to have formulated the particles of the conflicting claims to have had the glass transition temperature taught by Chisholm as this glass transition temperature is predictably suitable for acrylate containing particles with a reasonable expectation of success. Applying a known technique (making a particle with a glass transition temperature of 65-80°C, as of Chisholm) to a known product (e.g. that of the conflicting claims) ready for improvement to yield predictable results is prima facie obvious. See MPEP 2143, Exemplary Rationale D.


Claims 1-5, 10-12, 14-16, 27-28, and 31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-53 of copending Application No. 16/491,651 in view of Chisholm et al. (WO 2015/044688 A1).
Instant claim 2 is drawn to coated acrylic polymer beads. These comprise a core produced by suspension polymerization and emulsion polymerized microparticles that at least partially coat the surface of the beads. The claims also recite a porous coalesced network. Instant claim 1 requires that the acrylic bead polymer core prepared by suspension polymerization has a particular glass transition temperature range.
Copending claims 11-12 are drawn to a composition comprising multiple sub-populations of acrylic polymer particles. The copending claims recite emulsion polymerized particles in claims 22-24 and 26.
The copending claims do not recite the glass transition temperature range required by instant claim 1.
Chisholm teaches core/shell particles as of at least page 14 line 32 to page 15 line 13, wherein the shell is understood to be a coating. Chisholm teaches acrylic bead polymer particles on page 7 lines 20-22. Chisholm teaches suspension polymerization, as of page 4, lines 10-15. Chisholm teaches that the outlet temperature is no more than 15°C above the glass transition temperature, as of page 17, lines 20-26. Chisholm teaches an outlet temperature of 80°C page 34, lines 28-33. As such, if the outlet temperature is not more than 15°C above, the glass transition temperature, then an 80°C outlet temperature would have resulted in about glass transition temperature of 
It would have been prima facie obvious for one of ordinary skill in the art to have modified the particles of the copending claims to have had the glass transition temperature of Chisholm. The copending claims are drawn to a combination of acrylate particles. However, the copending claims are silent as to the glass transition temperature of the particles. Chisholm teaches particles with a glass transition temperature in the range of about 65-80°C, according to the examiner’s calculation based upon the teachings of Chisholm. As such, the skilled artisan would have been motivated to have formulated the particles of the copending claims to have had the glass transition temperature taught by Chisholm as this glass transition temperature is predictably suitable for acrylate containing particles with a reasonable expectation of success. Applying a known technique (making a particle with a glass transition temperature of 65-80°C, as of Chisholm) to a known product (e.g. that of the copending claims) ready for improvement to yield predictable results is prima facie obvious. See MPEP 2143, Exemplary Rationale D.
This is a provisional nonstatutory double patenting rejection.


Response to Arguments Regarding Double Patenting Rejections
Applicant has presented arguments regarding the previously applied double patenting rejections, as of applicant’s response on 11 January 2022, pages 10-12. These arguments are addressed below.

With regard to the other double patenting rejections, applicant argues that these rejections all include Chisholm et al. (WO 2015/044688 A1) in the statement of rejection, as of applicant’s response, pages 11-12. As such, applicant argues that the arguments that were previously presented regarding the obviousness rejection over Chisholm et al. (WO 2015/044688 A1) also apply to the double patenting rejections which include Chisholm et al. (WO 2015/044688 A1) in the statement of rejection. This is not persuasive. The arguments attempting to rebut the obviousness rejections over Chisholm are not persuasive, as explained above. Therefore, the failure of these arguments to rebut the obviousness rejection over Chisholm is also a failure of these arguments to rebut double patenting rejections including Chisholm in the statement of rejection.
See the next page for proposed examiner’s amendments.

Proposed Examiner’s Amendment
The examiner has provided a proposed amendment to claims 1-2 that would appear to overcome the applied rejections.

Claim 1 (Proposed Amendment): Coated acrylic polymer beads comprising:
a) an acrylic bead polymer core produced by suspension polymerisation and having a Tg of >70ºC: and
b) emulsion polymerised acrylic microparticles at least partially coating the surface of the said acrylic bead polymer core,
wherein, when the coated acrylic polymer beads are combined with methyl methacrylate monomer, the resultant combination forms a liquid or semi-solid paste which increases in viscosity and hardens into a solid with a dough time of between 30 seconds and 1 minute 30 seconds and a work time of between 9 minutes 30 seconds and 14 minutes.

Claim 2 (Proposed Amendment): Coated acrylic polymer beads comprising:
a) an acrylic bead polymer core produced by suspension polymerisation; and
b) emulsion polymerised acrylic microparticles at least partially coating the surface of the said acrylic bead polymer core wherein the microparticles form a porous coalesced network,
wherein, when the coated acrylic polymer beads are combined with methyl methacrylate monomer, the resultant combination forms a liquid or semi-solid paste which increases in viscosity and hardens into a solid with a dough time of between 30 seconds and 1 minute 30 seconds and a work time of between 9 minutes 30 seconds and 14 minutes.


Reasons Why Proposed Amendments Would Overcome Applied Rejections
With regard to adequate support in the original application, the examiner notes that the limitation “wherein, when combined with methyl methacrylate monomer, forms a liquid or semi-solid paste which increases in viscosity and hardens into a solid” is supported as of the instant specification on page 6 lines 9-14 and page 29 lines 20-30. The dough time minimum of 30 seconds is supported as of the instant specification on page 9 line 28. The dough time maximum of 1 minute 30 seconds is supported as of the instant specification, pages 29-30, Table 1, e.g. Example 6. The work time minimum is supported as of the instant specification, page 30, Table 1, Example 7. The work time maximum is supported as of the instant specification, pages 29-30, Table 1, Example 6.
The examiner has set forth the proposed amendments such that the instant claims are drawn to subject matter that is commensurate in scope with the unexpected and superior results presented in the instant specification. These results overcome the previously applied rejection over Chisholm because nothing in Chisholm would appear to indicate a dough time as short as what is proposed, or a work time as long as what is proposed. Additionally, the skilled artisan would not have known how to have modified Chisholm to have achieved the dough time or the work time recited in the proposed claim amendments.


    PNG
    media_image14.png
    133
    407
    media_image14.png
    Greyscale

This teaching does not appear to render the claims of the above-proposed amendment as prima facie obvious for at least the following reasons.
As best understood by the examiner, short dough times and long work times are beneficial but difficult to achieve. In the above-proposed claim amendment, the dough time is from 30 seconds to 1 minute 30 seconds, which is shorter than the 2 minute minimum above. Additionally, the work times recited in the proposed claims are at least 3 minutes and 30 seconds longer than the 6 minutes recited above. It would not necessarily have been obvious for the skilled artisan to have modified the composition discussed above to have had a dough time of between 30 seconds and 1 minute 30 seconds and a work time of 9 minutes 30 seconds and 14 minutes. Even if, purely en arguendo, the skilled artisan were motivated to have made such a modification, there does not appear to be a reasonable expectation that the skilled artisan could have made such a modification successfully.
As another relevant reference, the examiner cites Koh et al. (Journal of Orthopaedic Surgery and Research, Vol. 10:178, 2015, pages 1-6). Koh et al. (hereafter 

    PNG
    media_image15.png
    251
    1109
    media_image15.png
    Greyscale

The shortest dough time in the above reproduced table is 97 minus 4 seconds, or 93 seconds. This is slightly longer than the maximum of 1 minute 30 seconds (i.e. 90 seconds) recited by the instant claim in the proposed amendment. Also, the longest work time above appears to be 386+21 seconds or 407 seconds. This is shorter than the minimum of 9 minutes 30 seconds (i.e. 570 seconds) recited by claim 1 in the proposed amendment. As such, the dough times achieved by Koh are not as short as the dough times required by the proposed claims, and the work times achieved by Koh are not as long as the work times recited by the proposed claims. As such, the instant claims, if amended in the above-indicated manner, would have shown superior results as compared with the results taught by Koh.


Conclusion
No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671. The examiner can normally be reached 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612